Citation Nr: 1529095	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-38 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae.

2. Entitlement to a rating in excess of 10 for right tibia and fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1975 to October 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from November 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a June 2015 appellate brief, the Veteran's representative argued that the Veteran should be afforded new VA examinations to determine the current level of severity of all impairment resulting from his service-connected pseudofolliculitis barbae and right tibia and fibula fracture.  A review of the record shows that the Veteran was last afforded a VA examination for pseudofolliculitis barbae in April 2012 and in October 2009 for his right tibia and fibula fracture.  As there is evidence suggesting a worsening of this disability subsequent to the last VA examinations, the Veteran must be afforded new VA examinations to determine the current level of severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Additionally, the Board notes that a review of the record shows that the Veteran appears to receive regular treatment for these service-connected disabilities.  Any outstanding VA and/or non-VA treatment records should be obtained before a decision is rendered with respect to these issues.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his service-connected disabilities.  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. After the above development has been completed and all obtainable records have been associated with the claims file, please schedule a VA examination to reassess the severity of the Veteran's pseudofolliculitis barbae.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  The examiner must conduct any indicated evaluations, studies, and tests. 

The examiner must identify and describe the nature and severity of all current manifestations of the Veteran's pseudofolliculitis barbae and should address the following questions: 

(A) The examiner must carefully diagnose and describe the nature, extent, and visual appearance of any such ongoing disability or residuals, to include any scars or other disfigurement resulting from pseudofolliculitis barbae.  Describe the appearance of the Veteran and the extent to which any residuals or ongoing disability of in-service pseudofolliculitis barbae is disfiguring. 
(B) Provide an estimate of the percentage of the body and percentage of exposed surfaces affected by any current residuals or ongoing disability of pseudofolliculitis barbae. 

(C) Address what treatments the Veteran has undergone in recent years for any residuals or ongoing disability of pseudofolliculitis barbae. 

(D) Does the Veteran undergo systemic therapy for any identified residuals or ongoing disability of his pseudofolliculitis barbae, and, if so, what is the frequency of treatments and duration per treatment of that ongoing systemic therapy? 

(E) Address whether any residuals or ongoing disability of pseudofolliculitis barbae is equivalent to dermatitis or eczema or other skin disability, and, if so, how is it equivalent? 

The examiner should provide a complete rationale for any opinion offered. 

3. Please also schedule a VA compensation examination to reassess the severity of the residuals of the Veteran's right tibia and fibula fracture.  The claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should specifically characterize the degree of impairment of the tibia and fibula.  This should include whether there is malunion with knee or ankle disability and whether such disability is best characterized as slight, moderate, or marked.  The examiner should also indicate whether there is nonunion with loose motion requiring a brace.  Any other abnormality of the knee or leg residual to the left tibia fracture should be noted.  Any necessary diagnostic tests should be completed.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

4. Then readjudicate the appeal.  The Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


